— In a proceeding pursuant to CPLR article 78 to compel the appellants to comply with Public Health Law § 1340 (2) (a), the Village of Ocean Beach appeals from an order of the Supreme Court, Suffolk County (Hand, J.), entered February 1, 1990, as amended February 22, 1990, which required them to seek prior permission from the court "for any contemplated action” which might delay timely compliance with a prior order and judgment of the same court dated July 7, 1989.
Ordered that the appeal is dismissed, without costs or disbursements.
*929The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of a judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the companion appeal from a judgment of the same court, entered June 28, 1991 (see, Matter of Pokoik v Department of Health Servs., 185 AD2d 929 [decided herewith]; see, CPLR 5501 [a] [1]). Sullivan, J. P., Eiber, O’Brien and Ritter, JJ., concur.